Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00516-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                   Christopher David YBARRA,
                                             Appellee

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A-12-28
                          Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: January 9, 2013

DISMISSED

           On December 20, 2012, the State filed a motion to dismiss its appeal. The motion is

granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                      PER CURIAM


Do not publish